TO BE PUBLISHED IN THE OFFICIAL REPORTS


                                   OFFICE OF THE ATTORNEY GENERAL

                                             State of California


                                               DANIEL E. LUNGREN

                                                 Attorney General


                                 ______________________________________

                      OPINION           :

                                        :            No. 94-1003

                   of                   :

                                        :          March 16, 1995

          DANIEL E. LUNGREN             :

            Attorney General            :

                                        :

         ANTHONY S. Da VIGO             :

         Deputy Attorney General        :

                                        :
________________________________________________________________________________


           THE HONORABLE BRUCE McPHERSON, MEMBER OF THE CALIFORNIA
STATE ASSEMBLY, has requested an opinion on the following question:

                  Is a city council member who signed a petition opposing a land use project disqualified
from participating in the council proceeding during which the application for a conditional use permit
for the project is considered?

                                                    CONCLUSION

                 A city council member who signed a petition opposing a land use project is not
disqualified from participating in the council proceeding during which the application for a conditional
use permit for the project is considered.

                                                       ANALYSIS

                We are advised that a city council member signed a petition opposing the development
of a museum on a waterfront parcel of land. The petition was thereafter submitted to the council and
made a part of the record of the proceedings conducted in connection with the application for a
conditional use permit for the project.1 The question presented for resolution is whether the signing of

    1
     It is assumed for purposes of this analysis that the council member has no direct pecuniary interest in the outcome (see
Applebaum v. Board of Directors (1980) 104 Cal. App. 3d 648, 657), has not engaged in an impermissible combination of

                                                             1.                                                   94-1003

the petition per se provides a basis for determining that ". . . the probability of actual bias on the part of
the . . . decisionmaker is too high to be constitutionally tolerable." (Withrow v. Larkin (1975) 421 U.S.
35, 47.) We conclude that the written or verbal expression of preliminary opinion alone does not
inexorably preclude a council member from duly considering and relying upon the evidence submitted
and arguments made by the parties at the public hearing, or impair the proponent's opportunity to be
heard. Accordingly, the council member would not be disqualified from participation at the hearing.

               The Fifth and Fourteenth Amendments to the United States Constitution and article I,
sections 7 and 15 of the California Constitution guarantee that no one may be deprived of property
without due process of law. (See 64 Ops.Cal.Atty.Gen. 526, 530 (1981).) Property interests are
created and their dimensions are defined by existing rules or understandings that stem from an
independent source, including state statutes and regulations. (Perry v. Sindermann (1972) 408 U.S.
593, 599, 601; Board of Regents v. Roth (1972) 408 U.S. 564, 569-570, 577; Skelly v. State Personnel
Board (1975) 15 Cal. 3d 194, 207.)2

               The hearing by a city council of an application for a use permit is quasi-judicial in
nature. (City of Fairfield v. Superior Court (1975) 14 Cal. 3d 768, 773, fn. 1; Johnston v. City of
Claremont (1958) 49 Cal. 2d 826, 834.) Generally the right to a hearing by a fair and impartial tribunal
is a basic requirement of due process which applies to administrative agencies while acting in a
quasi-judicial manner.     (Burrell v. City of Los Angeles (1989) 209 Cal. App. 3d 568, 577;
Trans-Oceanic Oil Corp. v. Santa Barbara (1948) 85 Cal. App. 2d 776, 795-797.)3

                The present inquiry concerns a matter of general interest to the city in question and
more precisely concerns a divisive community controversy to which the inclination of each council
member is well known. In such circumstances we must consider both the parties' interest in an
impartial tribunal and the multi-faceted duties and prerogatives of individual council members.

              The leading case in this area of the law is City of Fairfield v. Superior Court, supra, 14
Cal. 3d 768, where the Supreme Court examined a city council's denial of an application for a
development permit for a shopping center. It was contended that the applicants had not been given a


functions as an initial fact finder, investigator, or decision maker (id., at pp. 659-660), is not embroiled in a personal
controversy with the proponents (see Mennig v. City Council (1978) 86 Cal. App. 3d 341, 351), and is not enmeshed in other
matters involving a party before the council (ibid.).

     2
     It is equally clear that there must be a legitimate claim of entitlement to the security of interests that a person has already
acquired in specific benefits, and not merely an abstract need or unilateral expectation of it. (Board of Regents v. Roth, supra,
408 U.S. at 576-577; Skelly v. State Personnel Board, supra, 15 Cal.3d at 206-207; 64 Ops.Cal.Atty.Gen., supra, at 530-531.)
 We need not determine whether in the context presented the mere application for a benefit not previously acquired and for
which no claim of entitlement may be enforced, would constitute a constitutionally cognizable property interest.

     3
      In Todd v. City of Visalia (1967) 254 Cal. App. 2d 679, 692, the court observed: "While we speak of councilmen in a
situation of this kind as performing quasi-judicial work, it by no means follows that the same standard of ethics that controls
judges should also control councilmen." (See also Burrell v. City of Los Angeles, supra, 209 Cal.App.3d at 578, 580
[distinction between the due process required in a judicial proceeding and that required in an administrative hearing].)


                                                                2.                                                       94-1003

fair hearing because two of the council members had publicly expressed their opposition to the permit
in advance of the hearing. The court rejected the contention, stating:

                "In a city of Fairfield's size, the council's decision on the location and
        construction of a shopping center could significantly influence the nature and direction
        of future economic growth. The construction of that center will increase both the city's
        revenue and its expenditures; will affect the value not only of neighboring property, but
        of alternative shopping center sites and of existing businesses; will give employment
        but may also aggravate traffic and pollution problems. These topics are matters of
        concern to the civic-minded people of the community, who will naturally exchange
        views and opinions concerning the desirability of the shopping center with each other
        and with their elected representatives.

                 "A councilman has not only a right but an obligation to discuss issues of vital
        concern with his constituents and to state his views on matters of public importance.
        His role in the community is depicted in Todd v. City of Visalia (1976) 254 Cal. App. 2d
679. Rejecting a contention that councilmen who had acquired information outside the
        hearing room concerning a proposed assessment district were disqualified from voting
        at a hearing to determine the validity of that district, the court observed that: `A city
        councilman is elected usually because of his acquaintanceship and popularity. He may
        not be instructed on many of the technical matters to which he is called upon to pass
        judgment. He is frequently an extrovert, who circulates widely in the community and
        talks with businessmen and voters about all sorts of questions that may come before the
        council. He is a legislator, an administrator, and at times a quasi-judicial officer. In
        the present instance, it would be strange if the members of the council living and
        working in Visalia did not have considerable cognizance of what was going on in the
        city, of the efforts of some people to form the present assessment district and of the
        municipal needs in this respect, fanciful or actual.' (254 Cal.App.2d at p. 691.)

                ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                "In Moskow v. Boston Redevelopment Authority (1965) 349 Mass. 553 [210
N.E.2d 699], reviewing a city council's determination to exclude certain property from
        a redevelopment plan, the Massachusetts Supreme Judicial Court ruled that: `No
        member of the city council was disqualified because he had expressed an opinion or
        taken sides on the merits of the Plan including Parcel 8 whether during an election
        campaign or at any other time. . . . The issue was wholly political in character. . . . It
        was likewise one of great interest in the community, and the voters were entitled to
        know the views of the candidates, who had a right, and perhaps a duty, to state their
        positions.' (210 N.E.2d at p. 707.)" (Id., at pp. 780-781.)

                 Thus, a city council member's prior knowledge of the factual background which bears
upon a council decision or even a member's prehearing expression of opinion on the result does not, as
a matter of statute or constitutional law, by itself disqualify the member from acting on a matter before
the council. (Mennig v. City Council, supra, 86 Cal.App.3d at 350; see also, Griggs v. Board of

                                                                        3.                                       94-1003

Trustees (1964) 61 Cal. 2d 93, 98.) In Burrell v. City of Los Angeles, supra, 209 Cal.App.3d at 578, the
court quoted from Hortonville District v. Hortonville Education Association (1976) 426 U.S. 482, 493,
as follows:

                ". . . `[m]ere familiarity with the facts of a case gained by an agency in the
        performance of its statutory role does not . . . disqualify a decisionmaker. Withrow v.
        Larkin, 421 U.S. 35, 47 (1975); FTC v. Cement Institute, 333 U.S. 683, 700-703
        (1948). Nor is a decisionmaker disqualified simply because he has taken a position,
        even in public, on a policy issue related to the dispute, in the absence of a showing that
        he is not "capable of judging a particular controversy fairly on the basis of its own
        circumstances." United States v. Morgan, 313 U.S. 409, 421 (1941).'"

                While it may be argued that the council member's signing of a petition here suggests
not only the expression of an opinion but also the appearance of advocacy, we note that the courts have
found no violation of due process when decisionmakers have undertaken both investigative and
adjudicative functions in administrative proceedings. (See, e.g., Griggs v. Board of Trustees, supra, 61
Cal.2d at 98; Burrell v. City of Los Angeles, supra, 209 Cal.App.3d at 581-582; Applebaum v. Board of
Directors, supra, 104 Cal.App.3d at 658-659; Boston v. Webb (4th Cir. 1986) 783 F.2d 1163, 1166;
Brasslett v. Cota (1st Cir. 1985) 761 F.2d 827, 836-837; DeSarno v. Department of Commerce (Fed.
Cir. 1985) 761 F.2d 657, 660; Nevels v. Hanlon (8th Cir. 1981) 656 F.2d 372, 376-377; Frumkin v.
Board of Trustees (6th Cir. 1980) 626 F.2d 19, 21-22.)

                Accordingly, bias and prejudice may not be implied but must be established by clear
averments; a party's unilateral perception of an appearance of bias is not grounds for disqualification.
(Andrews v. Agricultural Labor Relations Bd. (1981) 28 Cal. 3d 781, 792.) As stated in Burrell v. City
of Los Angeles, supra, 209 Cal.App.3d at 581:

                 "Respondents are thus left to argue that the agency officials involved in the
        decisionmaking process might be wedded to their original conclusions, or that the entire
        process appears to be unfair. These speculations are not sufficient to overcome the
        presumption that public officials will act fairly and conscientiously in discharging their
        duties."

                 We cannot say that the expression of opinion alone, whether verbal or in writing in the
form of a petition or otherwise, in the absence of any affirmative indication of impropriety such as
discriminatory bias, personal animosity, or financial interest, is sufficient to overcome the presumption
that a public officer will act properly. It is concluded, therefore, that the city council member who
signed the petition in question is not disqualified as a matter of law from subsequent participation in the
proceedings regarding the application for a conditional use permit for the project.

                                                 *****




                                                    4.                                            94-1003